Citation Nr: 1709271	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  08-23 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected PTSD with depressive disorder.

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Colorado Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1991 to April 2000, from October 2001 to March 2002, and from November 2002 to June 2004.  He is a recipient of the Combat Action Badge, a Bronze Star Medal, and the Valorous Unit Award. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested to be afforded a Board hearing on his August 2009 VA Form 9, scheduled for March 2011.  However, he failed to appear.  Without good cause being shown for the failure to appear, the Board finds that this hearing request has been withdrawn and appellate review may proceed.  See 38 C.F.R. § 20.704(d) (2016).  

In December 2011, this case was remanded for further development and the initial rating claim is now ready for disposition.  At that time, the Board also remanded a claim of entitlement to a TDIU for the issuance of a Statement of the Case (SOC) in response to the Veteran's notice of disagreement with an April 2008 rating decision, which was subsequently issued in June 2013.  The Veteran did not file a substantive appeal (VA Form 9) in response to that SOC.  However, in January 2016, the Board received a new VA Form 21-8940 in which the Veteran claimed TDIU due to his PTSD and back disabilities.  Entitlement to a TDIU was denied by the RO in June 2016.  Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board finds the issue of entitlement to a TDIU was raised by the record when the Veteran submitted a new VA Form 21-8940 in which he claimed entitlement to TDIU, due to, at least in part, his PTSD with depressive disorder.  Therefore, the issue is added to the issues on appeal.

In September 2015, the Board denied the Veteran's claim of entitlement to an initial evaluation higher than 50 percent for PTSD and depressive disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a September 2016 Joint Motion for Remand, the CAVC vacated the Board's decision, finding that remand was warranted because the Board did not consider evidence that could justify the Veteran being entitled to a staged rating for his PTSD and depressive disorder.  The CAVC also found remand was warranted because the Board did not consider evidence that indicated the Veteran had impulse control issues.  

At the time of the September 2015 Board decision, the Veteran had been represented by Disabled American Veterans (DAV).  Subsequently, in June 2016, the Veteran revoked DAV's representation and submitted another VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in which he designated Colorado Department of Veterans Affairs as his representative.  Therefore, the Board recognizes this change in representation.

The claims file is now entirely in VA's secure electronic processing systems, the Virtual VA electronic claims file and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as occupational and social impairment, with reduced reliability and productivity due to such symptoms such as flattened affect; panic attacks; impaired judgment; disturbances of motivation and mood; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); hypervigilance; auditory and visual hallucinations; and difficulty in establishing and maintaining effective work and social relationships.  He has not manifested symptoms which result in total occupational and social impairment. 

2.  For the entire period on appeal, the Veteran is rated at 80 or 90 percent disabling as of September 11, 2006. 

3.  The Veteran's TDIU due to service-connected PTSD is a service-connected disability rated as total, and his remaining service-connected disabilities have a combined disability rating of at least 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but no higher, for PTSD with depressive disorder are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § § 3.159, 3.321, 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for the award of a TDIU have been met since September 11, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

3.  The criteria for special monthly compensation at the housebound rate have been met. 38 U.S.C.A. §§ 1114 (s), 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant a TDIU and SMC is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to these issues.

Regarding the claim for PTSD, this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records, vocational rehabilitation folder obtained pursuant to the Board's remand, and the Veteran's written assertions.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Relevant Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assessment of a disability evaluation following an award of service connection for PTSD at a 50 percent evaluation.  The CAVC vacated the Board's denial of the Veteran's claim for an entitlement to an increased initial rating in excess of 50 percent for PTSD and remanded the case to the Board for consideration and evaluation of the above stated issue.  When evaluating increased rating claims, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to the Veteran's PTSD, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under Diagnostic Code 9411, psychiatric impairment from PTSD is rated under the General Rating Formula for Mental Disorders.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board observes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) remains for application in this case.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." Id.   

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Analysis

The Veteran contends that his service-connected PTSD warrants an initial rating higher than 50 percent.  

In December 2006 letters, the Veteran's fellow service member stated that there were times during telephone conversations during which he would cry about experiences during service.  The Veteran's mother stated that he had nightmares, impaired sleep, nervousness, and was easily startled in crowded areas.  The Veteran stated that he found it difficult to associate with people in general and slowly became more and more self-isolated.  He stopped communications with friends and family members and slowly withdrew from old associates that he kept in touch with over the years.  He stopped participating in activities that he once enjoyed and became a stranger, in many ways, to his own children.  He was also unable to deal with loud noises, avoided crowds, had dramatic mood swings, and was teary. 

During the February 2007 VA PTSD examination, the Veteran presented with complaints of nightmares and night sweats, panic attacks, and poor sleep.  He denied suicidal ideation, but was isolative.  He had problems with anger which was impulsive and difficult to control. 

He described a tense relationship with his mother, but said that she had always been distant.  He did not get along with his older half-brothers.  He had been married and divorced twice.  He had one daughter and a step-son from his first marriage.  He married his second wife within one year after his divorce and remained married for six and one-half weeks.  He was unemployed at that time.

On mental status examination, he was fully oriented in all spheres.  Affect was constricted and mood was tense.  Thought process was linear and goal-directed with no evidence of psychosis.  Speech was loud and over inclusive.  Eye contact was variable.  Judgment had been impaired by his impulsive anger and anxiety.  Insight was minimal.  Memory and concentration were diminished.  He denied suicidal or homicidal ideation.  The examiner diagnosed PTSD, chronic, combat-related severe; depressive disorder, not otherwise specified and a GAF score of 38 was assigned.  The Veteran's symptoms had interfered in all aspects of his life, including affecting his relationship with his two wives and with his children.  He was not dating and lived alone.  He lost contact with friends and tended to avoid them.  The examiner opined that until he received more intensive treatment for PTSD, he was unemployable.

VA treatment records include a March 2007 social work report which indicates that he appeared to have some improvement in symptoms of depression and PTSD and appeared to be actively working to improve his symptoms.  He agreed to try to reconnect with his daughter.

A March 2007 mental health assessment showed that he had anxiety attacks, strained relationships with friends and family, and severed friendships.  On mental status examination, he was alert and attentive and oriented times three.  He was cooperative and reasonable.  Speech was normal in rate and rhythm.  Language was intact and mood was euthymic and anxious.  Thought process was normal and coherent without any unusual thought content.  He had no suicidal or violent ideations.  Insight and judgment were good.  However, he reported hearing someone throwing bottles into dumpsters and distant explosions.  

In an October 2007 notice of disagreement, he complained of continued difficulty with PTSD.  He was unemployed, had no friends, sleep impairment, self-isolated, and had a strained relationship with his daughter.

In a December 2007 statement, he indicated that he stopped communications with nearly everyone he knew before deployment, with the exception of his mother and one friend.  He also had a continued strained relationship with his daughter and former step-son.  He had impaired sleep, constantly peered out of the cracks of his closed blinds as if he was watching for someone or something to happen, and was increasingly nervous about "shadows" in the rooms of his home.  He could not be in crowded and noisy environments, was depressed, and had attention and concentration problems.

On February 2008 VA PTSD examination, the Veteran stated that he remained estranged from his teenage daughter.  He had not been in any regular counseling sessions, but had been taking psychotropic medications which were helpful in decreasing anxiety, helping with sleep, and he felt less depressed.  However, he had continued difficulty with a depressed mood.  He had panic attacks, isolative behavior, nightmares, and did not like being in crowds.  He continued to check the door locks in his home and look out of the blinds.  However, he did not report impulsive behavior, grandiosity, or reckless or endangering behavior.  He denied any active suicidal ideation, plans, or history of attempts.  He denied clear cut auditory or visual hallucinations or other symptoms of paranoia.  However, he felt suspicious and very mistrustful at times.  He reported auditory hallucinations such as hearing gunshots, particularly at night, and hearing doors closing or other noises.  He remained unemployed. 

He lived with his mother and was able to do basic household tasks on a variable basis within his physical limitations.  He maintained personal hygiene, had very limited social activity, and reported no other involvements at that time.

On mental status examination, he was casually dressed and neatly groomed.  Speech was articulate and thought processes were logical and goal-directed. 

The examiner noted that since discharge he reported that he had not continued in his mental health counseling.  He reported some helpfulness with medications as they had lessened his anxiety and depression.  Nonetheless, he reported continued symptoms of hyperarousal, re-experiencing, avoidance, intermittent possible hypomanic-like symptoms with decreased need for sleep, and ongoing significant depressive symptoms.  There had been no remissions in the past year.  He was able to maintain activities of daily living on a variable basis.  There had been no worsening or improvement of his symptoms since discharge from service.  There was no reported inappropriate behavior.  Thought processes and communication were not impaired, although he reported some difficulty with feeling overwhelmed and making decisions. 

The examiner diagnosed PTSD, chronic, moderate and depressive disorder and assigned a GAF score of 54.  The examiner opined that there would be occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD and mental disorder signs and symptoms, but there was generally satisfactory functioning with regard to routine behavior, self-care, and normal conversation, which warrants the assignment of a 30 percent rating for adjustment disorder.  He also reported a very disturbed wake/sleep schedule and he also reported ongoing anxiety and depression, which would likely interfere with his job performance from time to time.  However, he retained cognitive, emotional and behavioral capacities for simple work tasks in a loosely supervised environment.

In a June 2008 letter, his vocational rehabilitation counselor opined that he had a serious employment handicap due, in part, to his PTSD.

In his August 2008 substantive appeal, he stated that he had continued nightmares and tremors.  He had daily panic attacks and his children informed him that they wanted nothing to do with him.  He complained of anger issues and was no longer involved in any hobbies. 

In an August 2008 statement, his mother stated that he had frequent nightmares and insomnia.  He battled depression, self-isolated, suffered from paranoia, and had nightmares.  He suffered from bouts of depression, no longer enjoyed activities, and had no friends (except one neighbor whom he helped around the house) or hobbies. He could not be in noisy places and had panic attacks.  He had sudden and unpredictable mood swings that sometimes led to violent or angry outbursts.  He had no girlfriend and an increasingly strained relationship with his daughter.  Recently, he was informed by his former spouse that neither his daughter nor stepson wanted to have contact with him due to his psychiatric disability.  She also reported that around 2005/2006, she became increasingly worried about her son's mental condition.  She reported that he believed he heard things outside, such as gunshots and distant explosions.  She further reported that he even called the police to alert them about these "explosions," but they were never able to find anyone else who heard such noises.

In an undated statement, his neighbors confirmed that he had sleep impairment due to activities in his home in the early hours of the morning.  They stated that he self-isolated and was melancholy.

VA treatment records include a September 2008 report which shows reports of depression, a mediocre mood, and sleep impairment.  He denied feelings of helplessness and hopelessness, concentration problems, suicidal and homicidal ideations, and a history of fights or violence with the exception of some altercations with his first wife.  However, he reported bouts of depression during which he withdrew from his mother. The Veteran reported hearing gunshots.  He also reported hearing footsteps in his house and doors opening when he knows his mother is not making any of those sounds.  He again reported movement in his peripheral vision, such as people walking by when he's the only one in the area.  He denied paranoia, but was hypervigilant.  He remained estranged from his children.

On mental status examination, he was alert and attentive and oriented times three. He was cooperative and reasonable with appropriate grooming.  Speech was normal and language was intact.  Mood and affect were euthymic.  He had auditory and visual hallucinations.  Thought processes and association were normal and coherent.  There was no unusual thought content.  Insight and judgment were good and memory was intact.  While he stated that he had momentary thoughts of harming others when irritated, he denied current suicidal ideation or a history of suicide attempts.  He denied any history of fights or violence.  He reported some symptoms that could indicate hypomania, racing thoughts, distractibility, increased goal-directed activity, and excessive spending.  He was, however unable to elicit any indications of a persistently high or elevated mood.  The diagnosis was PTSD, major depressive disorder, recurrent; rule out bipolar II disorder. 

In October 2008, he complained of intermittent depressed moods and sleep problems.  He talked about a feeling of community where he resided with his mother.  During the previous winter he plowed walks and driveways for his neighbors.

At a November 2008 mental health assessment, the examiner agreed with the Veteran that he didn't know what work he could perform or who would pay him and assigned him a GAF score of 41.

In November 2008, he presented with periods of depression, euthymic mood, loss of interest in daily activities, and feelings of hopelessness.  He denied suicidal ideations.  He also denied auditory and visual hallucinations, but stated that he saw movement out of the corner of his eye.  He also denied delusions and thought insertion/broadcasting. 

On mental status examination, he was alert and oriented to person, place, and time.  He was dressed in his own clothes, attitude cooperative and friendly.  Mood was depressed with full range affect appropriate.  Speech was normal.  He denied auditory, visual, olfactory and tactile hallucinations.  His thought process was linear and goal-directed.  He denied obsessions, delusions, or paranoia.  He reported no homicidal or suicidal ideations or plans.  Judgement and insight were good, and the assessment was PTSD and major depressive disorder. 

On July 2009 VA examination, the Veteran reported some improvement with medications with anxiety and depression, but he continued to have anxiety attacks, panic attacks, was frequently startled, and did not like to be in crowds.  There were some decreases in focus, hypervigilance, dissociative symptoms, and detachment.  He reported ongoing sleep disturbance with nightmares.  However, his depressed mood had lessened.  He continued to have decreased interests, a feeling of being overwhelmed, and a sad mood.  He still had a strained relationship with his daughter.  He denied any specific symptoms with mania and denied any other reckless or endangering behavior.  He denied any active suicidal or homicidal ideations, plans, or history of attempts.  He reported that he heard noises and saw things out of the corner of his eye, but denied any clear cut auditory or visual hallucinations.  He denied paranoia and grossly inappropriate behavior.  He was taking medication, but was not currently in any counseling.  He was able to maintain personal hygiene.  Social activity was limited.

On mental status examination, he was casually dressed and groomed.  He was friendly and cooperative, but appeared slightly anxious.  Speech was articulate and thought processes were logical and oriented. 

The examiner noted that since leaving service, he continued to take psychotropic medications and was briefly in counseling in the fall of 2008, but was currently not in counseling.  He continued to have anxiety, depression, sleep disturbance, symptoms of hyperarousal, reexperiencing, avoidance, and some depressive symptoms.  He maintained activities of daily living on a variable basis and within his physical limitation.  He was also able to maintain personal hygiene.  He reported no inappropriate behavior.  Thought processes and communication were not impaired. 

Social skills were grossly intact for basic interpersonal interactions, but he could be slightly withdrawn and had decreased frustration and tolerance.  The assessment was PTSD, chronic and moderate and depressive disorder, NOS.  He was assigned a GAF score of 55.

The examiner opined that his PTSD and mental disorder symptoms required continuous medication.  There would be occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD and mental disorder signs and symptoms, but there was generally satisfactory functioning with regard to routine behaviors, self-care, and normal conversation.  While he reported ongoing anxiety and depression which would interfere with his job performance from time-to-time, the examiner opined that he retained cognitive and emotional behavioral capacities within his physical limitations for simple work tasks in a loosely supervised environment.

In March 2016 during a VA examination, the Veteran reported that since his last examination in July 2009, he has experienced increased difficulty with anger.  He is currently participating in a local anger management class.  The Veteran also indicated that he is often resistant to activities or doing things that might otherwise normally be enjoyable.  The examiner noted that the Veteran had irritable behavior and angry outbursts (with little or no provocation) that is typically expressed as verbal or physical aggression toward people or objects.  The examiner further noted that the Veteran had intrusive symptoms, avoidance symptoms, hypervigilance, sleep disturbance, irritability, and negative cognition and mood.  During this examination, the Veteran did not report experiencing any auditory or visual hallucinations.  

Based on the evidence above, the Board finds that the assignment of a 70 percent initial rating is appropriate.  The evidence demonstrates that the Veteran has severe problems with work and family relations, significant difficulty establishing and maintaining effective relationships, extreme irritability leading to occasional violent outbursts or inappropriate behavior, deficiencies in judgment and mood due to symptoms from depression, and intermittent auditory and visual hallucinations.  The evidence of record therefore reflects an overall disability picture of occupational and social impairment with deficiencies in most areas, and a 70 percent evaluation is warranted.  

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current 70 percent disability rating has been assigned.  See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

While the Veteran demonstrated severe symptoms associated with his PTSD from September 11, 2006, the overall evidence was not reflective of total occupational and social impairment, and a 100 percent rating cannot be assigned.  The evidence viewed from a longitudinal perspective persuasively shows that the Veteran's PTSD disability picture did not more nearly approximate the criteria for a 100 percent rating during this period.  The evidence shows that the Veteran did have severe problems with irritability and outbursts, including causing him to scare his mother because of his road rage.  However, the Veteran is currently undergoing anger management. The Veteran also consistently performs all of his activities of daily living and consistently maintains his personal hygiene, according to treatment records.  Furthermore, the Veteran rehabilitates rescue dogs for future training as service dogs.   

The evidence also shows that the Veteran has intermittent auditory and visual hallucinations such as hearing noises (such as gunshots and explosions) and seeing people in his peripheral vision that aren't there.  The Veteran once called the police after he heard explosions that never occurred.  However, these delusions and hallucinations are not persistent as the criteria for a 100 percent rating requires.  In fact, the Veteran denied experiencing suicidal ideation and auditory and visual hallucinations during several examinations, including examinations in November 2008 and March 2016. 

The Veteran has severe problems with relationships and social settings.  He has a strained relationship with his family, and he spends a great deal of time alone and avoids social settings.  He once reported that he sleeps up to 16 hours a day.  This shows severe social impairment, but not total occupational impairment, as he rehabilitates rescue dogs for future training as service dogs and serves as the deputy director of an animal shelter in Arizona that cares for up to 300 dogs at a time.  He's also currently taking anger management classes.  Further, the Veteran currently has his elderly mother living with him because he does not want her in a nursing home.  The Veteran reported that he has become increasingly isolated and does not like to leave the house, but he reported some activities that he enjoys, such as rehabilitating rescue dogs.  These symptoms are not indicative of the criterion that satisfies a 100 percent rating evaluation.  They do not reflect total occupational and social impairment.  As such, a 100 percent rating evaluation is not warranted.  

The Board further finds that none of the GAF scores the Veteran has been assigned, ranging from 38 to 55, alone, provide a basis for assigning a rating in excess of 70 percent.  The Veteran's lowest GAF score was a score of 38 and is reflective of serious symptoms or serious impairment in social, occupational or school functioning.  However, during the February 2007 examination in which this GAF score of 38 was assigned, the examiner noted that the Veteran's thought process was linear and goal-directed without any evidence of psychosis.  He had no suicidal or violent ideations.  Accordingly, this level of impairment is adequately reflected in the assignment of a 70 percent rating and does not indicate any level of symptomatology that would be encompassed by a higher 100 percent rating.

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating now assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals and the documented medical treatment records are of greater probative weight than the Veteran's more general lay assertions that a rating higher than 70 percent is warranted. 

Based on the foregoing, the Board finds that a 70 percent initial rating is warranted, but the evidence of record preponderates against a finding that the criteria for an initial rating in excess of 70 percent have been met.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating than 70 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Considerations

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The schedular ratings adequately contemplate the Veteran's PTSD with depressive disorder disability picture.  The Veteran's disturbances of motivation and mood, his impaired impulse control with irritability and episodes of violence, his difficulty in adapting to stressful circumstances (including work or a work like setting), his anxiety, and his inability to establish and maintain effective relationships, are all specifically contemplated by the schedular criteria.  According to the VA examination reports and treatment records, he remained capable of independently performing activities of daily living throughout the appeal period.  There is no evidence of frequent hospitalization, and the impact of the Veteran's mental illness on employment is reflected in the criteria for his assigned 70 percent rating, i.e. "occupational and social impairment with deficiencies in most areas such as work, school, family, relations, judgment, thinking, or mood . . . ." and "difficulty in adapting to stressful circumstances (including work or a work like setting) . . . ."   

There is also no current allegation by the Veteran indicating any additional functional impairment caused by the collective impact of his service-connected disabilities with his PTSD with depressive disorder.  See Yancy v. McDonald, 27 Vet. App. 484, 490 (2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record.); Johnson v. McDonald, 762 F.3d 1362 (2014).  The Board also notes that while the evidence indicates that the Veteran's PTSD with depressive disorder does impact his occupational functioning, entitlement to a TDIU is addressed below.  As the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. 3.321(b) (2016).   

TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a TDIU may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

The Veteran is service-connected for PTSD, evaluated as 50 percent disabling from September 11, 2006; right upper extremity radiculopathy, evaluated as 40 percent disabling from February 29, 2008; left knee retropatellar pain syndrome, evaluated as 20 percent disabling from April 12, 2001; right knee retropatellar pain syndrome evaluated as 20 percent disabling from April 12, 2001; discogenic disease of the cervical spine evaluated as 20 percent disabling from September 5, 2006; radiculopathy of the left upper extremity associated with discogenic disease of the cervical spine, evaluated as 20 percent disabling from February 29, 2008; residuals from fractured left middle finger, evaluated as 0 percent disabling from April 28, 2000; and cervical scars status post foraminotomy associated with discogenic disease of the cervical spine, evaluated as 0 percent disabling from October 28, 2013.

The Board currently finds the Veteran is entitled to an initial increased rating of 70 percent for his PTSD with depressive disorder.  Previously, his combined rating from February 29, 2008 was 90 percent. 

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321 (b), 3.340, 3.341, 4.16(b), 4.19.

In November 2008, the Veteran's examiner opined that he does not know what kind of work the Veteran could perform due to his PTSD with depressive disorder and other service-connected disabilities.  The record also indicates that the Veteran has had past issues with maintaining employment.  Specifically, the Veteran submitted a statement in which he reported that in December 2007, he began seeking Vocational Rehabilitation assistance.  However, he stated that as of August 2008, he was told that he could not continue participating in the VA Vocational Rehabilitation and Education (VR&E) program because he was unlikely untrainable due to his back injury and PTSD-related symptoms.  On the other hand, in the June 2013 Statement of the Case, it was determined the Veteran's VR&E file shows significant aptitude for sedentary employment such as typing, accounting, and computer-related occupations.  Furthermore, it was reported that the Veteran's VR&E was terminated on January 6, 2009 because he did not complete the application and assessment process. 

In his new VA Form 21-8940, the Veteran reported that following his combat tour in Iraq, he was having trouble coping at work, and he shifted work sites approximately 5 to 7 times to try to overcome his PTSD and back issues.  

In March 2016, the Veteran was noted to be participating in the rehabilitation of rescue dogs.  He housed the dogs at his own residence.  The Veteran also served as the deputy director of an animal shelter in Arizona that cares for up to 300 dogs at a time.  He reported that he spent a significant amount of his own money on caring for the animals, but that he did get some donations of food and dog toys from a pet store.  The VA examiner submitted a medical opinion in which he opined that the Veteran is able to work in a loosely supervised setting that does not require interaction with the public.  In support of his opinion, the examiner indicated that the Veteran rehabilitates rescue dogs for future training as service dogs and also serves as the deputy director of an animal shelter.  

The unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The Board points out that the ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that § 4.16 does not require VA to identify a specific job that the veteran is qualified to perform, is available in the national or local economy, and exceeds the poverty threshold in denying entitlement to a TDIU. See Smith v. Shinseki, 647 F.3d 1380, 1384 (Fed. Cir. 2011).  Notwithstanding that fact, many disabled people are able to do some form of work but it is not the type of work, or amount of work, by which one can provide subsistence for himself or his family.  The ability to perform part-time employment is not an indication that an individual has the ability to maintain substantially gainful employment.  See 38 C.F.R. § 4.16 (a). 

Marginal employment can be shown in two ways.  First, marginal employment can be deemed to exist when a veteran's earned annual income does not exceed the poverty threshold for one person.  Second, "marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold."  Id.  

In this case, the Board acknowledges that the Veteran's VR&E file shows that he has significant aptitude for sedentary employment.  The March 2016 examiner also opined that the Veteran could work in a loosely supervised setting that does not require interaction with the public.  However, given the Veteran's severe social impairment due to his PTSD, including periodic auditory hallucinations and anger management issues that can lead to outbursts, he would not be able to work in any type of job that required contact with other individuals, including customers and employers.  The Board finds that this is not a practical limitation for someone engaged in substantially gainful employment.  Regarding the Veteran's current work in rehabilitating rescue dogs and being the deputy director of an animal shelter, the record is not clear on how much the Veteran earned/earns annually from this work.  However, the Board notes that the Veteran does spend a significant amount of his own money on caring for the animals and housing them at his own home, with no monetary reimbursement other than some donations from a pet store.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current work does not rise to the level of substantially gainful employment.  

Accordingly, the Board finds that the evidence supports a grant of TDIU from September 11, 2006.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

SMC

The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case, the Board notes that as a result of this decision, a TDIU due to service-connected PTSD has been granted.  Thus, for SMC purposes, this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. his TDIU due solely to service-connected PTSD), and has additional service-connected disabilities (i.e. right upper extremity radiculopathy, left knee retropatellar pain syndrome, right knee retropatellar pain syndrome, discogenic disease of the cervical spine, left upper extremity radiculopathy associated with discogenic disease of the cervical spine, fractured left middle finger residuals, and cervical scar foraminotomy associated with discogenic disease of the cervical spine) that are independently rated at 60 percent combined, the criteria for SMC at the housebound rate have been met.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted. 

ORDER

Entitlement to an increased initial rating of 70 percent, but no higher, for PTSD with depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a TDIU due to service-connected PTSD with depressive disorder is granted as of September 11, 2006.

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted as of September 11, 2006. 





______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


